Comisión para la Igualdad de Oportunidades en el Empleo (EEOC)
y
División de Derechos Civiles del Departamento de Justicia, Oficina del
Consejero Especial sobre Prácticas Injustas en el Empleo Relacionadas con
la Condición de Inmigrante (OSC)
¿Sabe usted dónde acudir?
Existen varias leyes federales que protegen a los solicitantes de empleos y a los trabajadores contra la
discriminación en el empleo. Las agencias federales que investigan la discriminación son las que hacen
cumplir estas leyes.
Muchas veces las personas no saben dónde buscar ayuda cuando creen que han sido víctimas de
discriminación porque, según el tipo de discriminación o el tamaño del empleador, pueden intervenir
distintas agencias. Este folleto le ayudará a entender cuál agencia deberá contactar si usted considera que es
víctima de discriminación.

Discriminación basada en el origen nacional
¿Qué es la discriminación laboral basada en el origen nacional?
En general, esto ocurre cuando su empleador lo trata de forma diferente según su país de nacimiento o
ascendencia (real o percibida), o en algunas ocasiones, por su acento o su capacidad de hablar inglés.
Un ejemplo de discriminación por origen nacional sería cuando los empleadores contratan solo
trabajadores que son hablantes nativos de inglés sin importar si el acento interferiría o no en el
desempeño laboral.
¿Qué agencia debería contactar si yo quisiera presentar una denuncia por discriminación basada en
el origen nacional?
Si su empleador tiene al menos 15 empleados en toda la empresa (no solo en el lugar donde usted
trabajó), debe presentar la denuncia ante la EEOC. Puede llamar al 1‐800‐669‐4000 o visitar el sitio
www.eeoc.gov/field para encontrar su oficina local.
Si su empleador tiene entre 4 y 14 empleados en toda la empresa, debe presentar la denuncia ante la
OSC. Puede llamar a la línea directa de OSC al 1‐800‐255‐7688 para realizar consultas acerca de sus
derechos, o visitar el sitio web de OSC en: www.justice.gov/crt/about/osc.

Discriminación basada en el estatus inmigratorio
¿Qué es la discriminación en el empleo basada en el estatus inmigratorio?
Esto ocurre cuando el empleador lo trata a usted de manera diferente por ser o no ser ciudadano
estadounidense o por ser de cierta clase de inmigrante.
Un ejemplo de discriminación por estatus inmigratorio sería cuando los empleadores solo quieren
contratar a personas que cuentan con visas H1‐B.
¿Qué agencia debería contactar si yo quisiera presentar una denuncia por discriminación basada en
el estatus inmigratorio?
Si su empleador tiene al menos 4 empleados en toda la empresa, debe presentar la denuncia ante la OSC.
Puede llamar a la línea directa de OSC al 1‐800‐255‐7688 para realizar consultas acerca de sus derechos,
o visitar el sitio web de OSC en: www.justice.gov/crt/about/osc.
Spanish

Discriminación por abuso de documentos en el formulario I‐9 o E‐Verify
¿Qué es el abuso de documentos?
El abuso de documentos ocurre cuando un empleador, al verificar la elegibilidad para el empleo, solicita
documentos adicionales o diferentes a los requeridos por la ley federal, rechaza documentos válidos o
pide documentos específicos según el estatus inmigratorio o el país de origen del trabajador. También
puede existir abuso de documentos si su empleador le discrimina al usar “E‐Verify” (verificación
electrónica).
Un ejemplo de abuso de documentos sería si usted decidiera mostrar su licencia de conducir y su tarjeta
de Seguro Social cuando se le contrata, pero su empleador le pide también ver su tarjeta de residente
permanente (tarjeta verde o “mica”).
¿Qué agencia debería contactar si yo quisiera presentar una denuncia por discriminación basada en
el abuso de documentos?
Si su empleador cuenta con al menos 4 empleados en toda la empresa, debe presentar la denuncia ante
la OSC. Puede llamar a la línea directa de OSC al 1‐800‐255‐7688 para realizar consultas acerca de sus
derechos, o visitar el sitio web de OSC en: www.justice.gov/crt/about/osc.

¡Usted tiene protecciones adicionales!
Bajo varias leyes federales, usted también está protegido contra la discriminación en el empleo por motivos
de raza, color, sexo, discapacidad, religión, edad (más de 40 años) e información genética (la cual
incluye historial médico familiar).
Si su empleador tiene al menos 15 empleados1 en toda la empresa (no solo en el lugar donde usted
trabajó), debe presentar la denuncia ante la EEOC. Puede llamar al 1‐800‐669‐4000 o visitar el sitio
www.eeoc.gov/field para encontrar su oficina local.
Algunos estados también tienen leyes que protegen a los solicitantes y a los empleados contra la
discriminación por motivos de raza, color, sexo, discapacidad, religión, edad (mayor y menor de 40
años), orientación sexual, condición de ciudadanía, origen nacional y situación familiar, entre otras
razones. Estas leyes pueden aplicar a empleadores con menos de 15 empleados.
En algunos lugares, usted puede llamar al 311 para obtener información sobre agencias locales de derechos
humanos o de prácticas laborales justas que hacen cumplir las leyes contra la discriminación. También
puede tratar de buscar información sobre estas agencias por internet.

Límites de tiempo
Si usted cree haber sido víctima de discriminación en el empleo, es importante que pida ayuda de inmediato
por que existe un período de tiempo limitado para poder presentar una denuncia. Algunas leyes requieren
que se presente la denuncia dentro de los 180 días. ¡Perderá sus derechos si no actúa con rapidez!
Si tiene preguntas acerca de sus derechos laborales, puede llamar a la línea directa de OSC al
1‐800‐255‐7688. Está disponible de 9 a. m. a 5 p. m., hora del este, de lunes a viernes, y usted recibirá
asistencia inmediata. Su llamada puede ser anónima si así lo desea. La interpretación de idiomas también
está disponible.
También puede llamar a la EEOC al 1‐800‐669‐4000. Está disponible de 7 a. m. a 8 p. m., hora del este, de
lunes a viernes. La interpretación de idiomas también está disponible.
Si no está seguro de cuál agencia contactar, por favor llame a cualquiera de los números mencionados arriba
y nos encargaremos de referirlo a la agencia correspondiente para recibir ayuda.

1 Para la discriminación por edad, su empleador debe tener al menos 20 empleados en toda la empresa.

